People ex rel. Hinspeter v Artus (2018 NY Slip Op 04265)





People ex rel. Hinspeter v Artus


2018 NY Slip Op 04265


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed June 8, 2018.) 


MOTION NO. (218/18) KAH 17-00592.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. JOHN A.J. HINSPETER, II, PETITIONER-APPELLANT, 
vDALE A. ARTUS, SUPERINTENDENT, ATTICA CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.